Name: Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  information and information processing;  management
 Date Published: nan

 Avis juridique important|31994R2965Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union Official Journal L 314 , 07/12/1994 P. 0001 - 0005 Finnish special edition: Chapter 1 Volume 3 P. 0208 Swedish special edition: Chapter 1 Volume 3 P. 0208 COUNCIL REGULATION (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European UnionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas, further to the decision of 29 October 1993 taken by common agreement between the Representatives of the Governments of the Member States, meeting at Head of State and Government level, on the location of the seats of certain bodies and departments of the European Communities and of Europol (1), the Representatives of the Governments of the Member States adopted by common agreement a declaration on the establishment of a Translation Centre for the bodies of the Union within the Commission's translation departments located in Luxembourg to provide the necessary translation services for the operation of the bodies whose seats were determined by the decision of 29 October 1993, with the exception of the European Monetary Institute;Whereas the establishment of a single specialized centre provides a practical solution to the problem of meeting the translation needs of a large number of bodies in various locations throughout the Union;Whereas the rules governing the Translation Centre should enable it to provide services to bodies with legal personality administrative independence and their own budgets, while maintaining an operational link with the Commission;Whereas the Treaty does not provide specific powers of action for the adoption of this Regulation, other than those contained in Article 235,HAS ADOPTED THIS REGULATION:Article 1 A Translation Centre for the bodies of the Union (hereinafter referred to as 'the Centre`) is hereby established.Article 2 1. The Centre shall provide the necessary translation services for the operation of the following bodies:- the European Environment Agency,- the European Training Foundation,- the European Monitoring Centre for Drugs and Drug Addiction,- the European Agency for the Evaluation of Medical Products,- the Agency for Health and Safety at Work,- the Office for Harmonization in the Internal Market (trade marks, designs and models),- the European Police Office (Europol) and the Europol Drugs Unit.The Centre and each of the bodies mentioned above shall make arrangements covering the ways in which they will cooperate.2. Bodies set up by the Council other than those referred to in paragraph 1 may have access to the services of the Centre on the basis of arrangements to be agreed with the Centre.Article 3 1. The Centre shall have legal personality.2. To enable it to perform the tasks assigned to it, the Centre shall, in all Member States have the most extensive legal capacity accorded to legal persons under their laws.Article 4 1. The Centre shall have a Management Board consisting of:(a) a representative from each of the bodies listed in Article 2 (1); any arrangement referred to in Article 2 (2), may envisage a representation of the body party to that arrangement;(b) a representative from each of the Member States of the European Union; and(c) two representatives from the Commission.2. Alternates for the representatives mentioned in paragraph 1 shall be appointed to replace the representatives in their absence.3. The Management Board shall be chaired by one of the Commission representatives.Article 5 1. Members of the Management Board shall be appointed for three years.2. The appointment of members of the Management Board shall be renewable.Article 6 1. The Chairman shall call a meeting of the Management Board at least twice a year and if at least one third of the members referred to in Article 4 (1) (a) so request.2. Decisions of the Management Board shall be taken by a two-thirds majority.3. Each member of the Management Board shall have one vote.4. The Chairman shall not vote.Article 7 The Management Board shall adopt its own Rules of Procedure.Article 8 1. The Management Board shall adopt the Centre's annual work programme on the basis of a draft prepared by the Director.2. The programme may be adapted during the year by the procedure referred to in paragraph 1.3. By 31 January each year at the latest, the Management Board shall adopt an annual report on the Centre's activities. The Director shall communicate it to the bodies listed in Article 2 and to the European Parliament, the Council, the Commission and the Court of Auditors.Article 9 1. The Centre shall be under the authority of a Director appointed by the Management Board on a proposal from the Commission for a period of five years; the appointment shall be renewable.2. The Director shall be the legal representative of the Centre. He or she shall be responsible for:- the proper preparation and implementation of the work programme and of the decisions taken by the Management Board,- day-to-day administration,- the performance of the tasks assigned to the Centre,- the implementation of the budget,- all staff matters, and- the preparation of the Management Board meetings.3. The Director shall be accountable to the Management Board.Article 10 1. Estimates shall be drawn up of all the Centre's revenue and expenditure for each financial year, which shall correspond to the calendar year, and shall be entered in the Centre's budget.2. (a) The revenue and the expenditure shown in the Centre's budget shall be in balance.(b) Subject to the provisions set out in subparagraph (c) the revenue shall come from the payments made by the bodies serviced by the Centre in return for work performed by it.(c) In the start-up period, which shall not exceed three budgetary exercises:- the bodies serviced by the Centre shall contribute a lump sum which will be a percentage of their budget, based on the best possible information, and which will be adjusted in the light of the actual work performed,- a contribution may be made from the general budget of the European Communities to the Centre to ensure its operation.3. The expenditure of the Centre shall include staff remuneration, admistrative and infrastructure expenses and operation costs.Article 11 1. Before the review provided for in Article 19, any body referred to in Article 2 (1) which is experiencing particular difficulties in connection with the provision of services by the Centre may approach the Centre in order to seek the most appropriate solutions to those difficulties.2. If it proves impossible to arrive at such solutions within three months, the body in question may send a duly substantiated communication to the Commission, so that the Commission can take the necessary measures and, if appropriate, organize, under the auspices of the Centre and with its assistance, more systematic recourse to third parties for translation of the documents concerned.Article 12 The Commission will provide the Centre, on the basis of arrangements to be concluded with the Centre, against reimbursement of costs, with the following assistance:1. support services: terminology, data bases, documentation, machine translation, training and records of freelance translators as well as the secondment of officials to posts at the Centre;2. the management of basic administrative services: payment of salaries, provision of health insurance, pension schemes, organization of social services.Article 13 1. By 31 March each year, the Director shall draw up a draft statement of estimates of the Centre's revenue and expenditure for the following financial year and shall transmit them to the Management Board, together with an establishment plan.2. The Management Board shall adopt the statements of estimates accompanied by the establishment plan and shall transmit them immediately to the Commission, which, on that basis, shall establish the estimates corresponding to the subsidies granted to the bodies listed in Article 2 in the preliminary draft budget which it places before the Council pursuant to Article 203 of the Treaty.3. The Management Board shall adopt the Centre's budget before the beginning of the financial year, adjusting it where necessary to the payments made by the bodies mentioned in Article 2.Article 14 1. The Director shall implement the Centre's budget.2. Monitoring of the commitment and payment of all the Centre's expenditure and of the establishment and recovery of all the Centre's revenue shall be carried out by the Commission's Financial Controller.3. By 31 March each year, the Director shall send the Commission, the Management Board and the Court of Auditors the accounts for all the Centre's revenue and expenditure in respect of the preceding financial year. The Court of Auditors shall examine them in accordance with Article 188c of the Treaty.4. The Management Board shall give a discharge to the Director of the Centre in respect of implementation of the budget.Article 15 After consulting the Commission and the Court of Auditors, the Management Board shall adopt internal financial provisions specifying, in particular, the procedure for establishing and implementing the Centre's budget.Article 16 The Protocol on the Privileges and Immunities of the European Communities shall apply to the Centre.Article 17 1. The staff of the Centre shall be subject to the rules and regulations applying to officials and other servants of the European Communities.2. In respect of its staff, the Centre shall exercise the powers which have been devolved to the appointing authority.3. The Management Board, in agreement with the Commission, shall adopt the necessary implementing provisions to ensure, inter alia, the confidentiality of certain work.Article 18 1. The contractual liability of the Centre shall be governed by the law applicable to the contract in question.The Court of Justice of the European Communities shall have jurisdiction to give judgment pursuant to any arbitration clause contained in contracts concluded by the Centre.2. In the case of non-contractual liability, the Centre shall, in accordance with the general principles common to the laws of the Member States make good any damage caused by its servants in performance of their duties.The Court of Justice of the European Communities shall have jurisdiction in any dispute relating to compensation for such damage.3. The personal liability of the servants of the Centre shall be governed by the relevant provisions applying to them.Article 19 The operating procedures of the Centre as defined in this Regulation may be reviewed by the Council on the basis of a proposal from the Commission and after the Opinion of the European Parliament has been given, no later than three years after the end of the start-up period of the Centre, which will not exceed three budgetary years.Article 20 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 November 1994.For the CouncilThe PresidentK. KINKEL(1) OJ No C 323, 30. 11. 1993, p. 1.STATEMENT 1 STATEMENT BY THE COUNCIL The Council attaches the utmost importance to ensuring proper application of the principles of efficiency and value for money.In this respect if recalls that the Financial Regulation contains the following provisions:'The Budget appropriations must be used in accordance with the principles of sound financial management, and in particular those of economy and cost-effectiveness. Quantified objectives must be identified and the progress of their realization monitored.For activities of an operational nature, the financial statement shall include appropriate justification of the sums to be contributed by the Community, supported, if appropriate, by relevant statistical data.`STATEMENT 2 JOINT STATEMENT BY THE COUNCIL AND THE COMMISSION On the occasion of the setting up of the Translation Centre, the Council and the Commission confirm that the Centre should be organized in such a way as to enable the official languages of the European Communities to be treated on an equal footing, without prejudice to any specific provisions on the language usage of the various bodies on behalf of which the Centre operates.STATEMENT 3 JOINT STATEMENT BY THE COUNCIL AND THE COMMISSION REGARDING ARTICLE 17 The Council and the Commission consider that, in view of its tasks and the structure of its budget, the Translation Centre should make use of staff management procedures that are as flexible as possible without jeopardizing the performance of its role.STATEMENT 4 STATEMENT BY THE COUNCIL REGARDING ARTICLE 17 The Council requests the Commission to:- submit by the end of 1994 a report to the extent to which the provisions of Article 5 of Annex VIII to the Staff Regulations continue to be justified and in particular considering their cost-effectiveness,- submit appropriate proposals for the reform of those provisions in the light of that report.STATEMENT 5 STATEMENT BY THE GERMAN DELEGATION REGARDING ARTICLE 17 Despite having serious reservations, the Federal Republic of Germany agrees to the compromise regarding Article 17 so as not to compromise the consensus among Member States and the start of the Centre's operations. It considers that a revision of the contested provision continues to be required as a matter of urgency. While giving its approval, it does so in the hope that the call made today will finally lead to proposals from the Commission to that effect.STATEMENT 6 STATEMENT BY THE COMMISSION The Commission will take the initiative, in accordance with its powers, of proposing in the Heads of Administration Group the rapid creation under the aegis of this Group of an Interinstitutional Committee for Translation with the task of promoting coordination among the translation services of the various institutions, including the Translation Centre for the bodies of the Union.